Exhibit Centene Corporation Computation of ratio of earnings to fixed charges ($ in thousands) For the Three Months Ended Year Ended December 31, March 31, 2009 2008 2007 2006 2005 2004 Earnings: Pre-tax earnings from continuing operations $ 30,539 $ 136,616 $ 64,071 $ 27,165 $ 48,079 $ 53,669 Addback: Fixed charges 5,660 23,128 20,612 13,909 6,158 2,781 Subtract: Non-controlling interest 787 - Total earnings $ 35,412 $ 159,744 $ 84,683 $ 41,074 $ 54,237 $ 56,450 Fixed Charges: Interest expense $ 3,986 $ 16,673 $ 15,626 $ 10,574 $ 3,985 $ 680 Interest component of rental payments (1) 1,674 6,455 4,986 3,335 2,173 2,101 Total fixed charges $ 5,660 $ 23,128 $ 20,612 $ 13,909 $ 6,158 $ 2,781 Ratio of earnings to fixed charges 6.26 6.91 4.11 2.95 8.81 20.30 Dollar amount of deficiency - (1)Estimated at 33% of rental expense as a reasonable approximation of the interest factor.
